Andrews, Judge.
This case was originally before this court with the appeals of two co-defendants. Moore v. State, 207 Ga. App. 673 (428 SE2d 678) (1993). The facts are fully set out therein. This case was transferred to the Supreme Court because all three enumerations were constitutional attacks on the sentencing provisions of OCGA § 16-13-30.
These attacks having all been considered and rejected by the Supreme Court, see Hall v. State, 262 Ga. 596 (1) (422 SE2d 533) (1992), the case was transferred back to this court and is affirmed.

Judgment affirmed.


Pope, C. J., and Birdsong, P. J., concur.

*326Decided September 21, 1993.
Harrison & Willis, Bennett T. Willis, Jr., for appellant.
Willis B. Sparks III, District Attorney, Vernon R. Beinke, Assistant District Attorney, for appellee.